Title: James McHenry to the Military Committee of New York City, 13 June 1798
From: McHenry, James
To: Military Committee of New York City


New York 13 June 1798.
The Secretary of war, requests the opinion of the gentlemen composing the military committee of New York on the following particulars, with such observations, as they may think proper to favour him with, relative to the defence of the harbour and City.

Supposing batteries & block houses to be established at the following points vz. a battery at Sandy Hook, opposite the middle ground; three block houses, on the East and West bank, within the Hook, each to contain five 18 or five 24 pounders, two 12 pounders, and one 8 or 10 inch howitzer, and to command the ship channel, a battery of 6, 18 or 24 pounders on each side of the narrows; a small battery at Red Hook, another small one opposite to Governors Island on Long Island, and a battery on the opposite sides of Governors Island to co operate with the batteries on Long Island and Bedlows Island.
It is presumed, that these batteries and block houses, may be completed for about 70,000 dollars; and that the batteries at Sandy Hook, the narrows &c, could be maintained against the landing of an enemy, by the adjacent militia, and that a system of regulations and signals may be devised which would instantly procure to them their cooperation.
Assuming these data, the Committee will be so obliging as to consider, whether the commander of any naval force, unaided by a land army, ought to venture all the risks, to which his ships would be exposed, in passing and returning, through the fire of such a succession of batteries, with a view, merely to lay the City under contribution?
If the Committee should conclude, that such a chain of defences, would be calculated to deter from any naval enterprise, against the City, or render it so extremely hazardous, as to prevent most commanders, from venturing upon the experiment, they will be pleased to deliberate and give their opinion, whether (without abandoning the idea of works, upon and contiguous to the Island of New York, calculated for a last stand, or to drive any vessel from her moorings, that might attempt to lay within cannon reach of the City) it will not be advisable and proper, that the said works be undertaken, in preference to finishing or adding to the fortifications on Governor, Bedlow and Oyster Islands, further or other works than what may appear indispensible to the efficiency of the said system of defence?
The Secretary has subjoined the following maps and draughts, connected with the objects in reference, which the committee are requested to return to him, with the result of their deliberations.
James McHenry


No. 1. Postion of certain batteries at Sandy Hook & block houses for the East & West banks.
No. 2. The narrows, batteries &c.
No. 3. Plans &c of a block house &c.
No. 4. Explanations of the different parts of the block house &c.
No. 5. Chart from Sandy Hook &c. &c.

To the honorable Committee of the City of New York for the defence of the harbour &c.
